
	

113 HR 2266 IH: Subsidy Reserve Act of 2013
U.S. House of Representatives
2013-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2266
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2013
			Mr. Capuano
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Dodd-Frank Wall Street Reform and Consumer
		  Protection Act to require certain systemically important entities to account
		  for the financial benefit they receive as a result of the expectations on the
		  part of shareholders, creditors, and counterparties of such entities that the
		  Government will shield them from losses in the event of failure, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Subsidy Reserve Act of
			 2013.
		2.Subsidy
			 reserveSection 165 of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5365) is
			 amended by adding at the end the following:
			
				(l)Subsidy
				Reserve
					(1)In
				generalEach nonbank
				financial company supervised by the Board of Governors and each bank holding
				company with total consolidated assets equal to or greater than
				$500,000,000,000 shall establish and maintain a capital account called the
				Subsidy Reserve.
					(2)Computation of
				benefitThe Board of
				Governors shall, in consultation with the Council and the Office of Financial
				Research, and after notice and opportunity for a hearing, establish a formula
				for determining the financial benefit received by a company described under
				paragraph (1) as a result of the expectations on the part of shareholders,
				creditors, and counterparties of such company that the Government will shield
				such shareholders, creditors, and counterparties from losses in the event of
				the failure of such company.
					(3)Subsidy Reserve
				amountThe Board of Governors
				shall require each company described under paragraph (1) to annually apply the
				formula established under paragraph (2) to its annual financial statement and
				maintain the resulting amount in the company’s Subsidy Reserve, in addition to
				any amounts so maintained from previous years.
					(4)Use of Subsidy
				Reserve amountsThe amount of
				funds in the Subsidy Reserve may only be decreased if a company makes a sale of
				assets, spins off a subsidiary, or makes a similar divestiture, in which case
				the Subsidy Reserve may only be decreased in an amount, as determined by the
				Board of Governors, that reflects the amount of such sale, spin off, or similar
				divestiture, either on a pro rata basis or according to the risk weighting of
				the property sold, spun off, or divested.
					(5)Treatment of
				Subsidy Reserve amountsAmounts in the Subsidy Reserve may not be
				taken into account when determining the capital of the company for purposes of
				meeting any capital requirement.
					(6)RulemakingThe Board of Governors may issue such
				regulations and orders as it considers necessary to carry out this
				subsection.
					.
		
